IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 141 EM 2014
                              :
             Respondent       :
                              :
                              :
          v.                  :
                              :
                              :
JOHN HART,                    :
                              :
             Petitioner       :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.